TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00487-CV




 
 
In re Luis I.
Cuellar
 
 
J. M. and A. G., Appellants
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 




FROM THE 207th
  District Court OF Hays COUNTY, 
NO. 2011-1242,
  The Honorable William Henry, JUDGE
  PRESIDING




 
 



                                            O
  R D E R   T O   S H O W  
  C A U S E
 
PER CURIAM
                        This is a contempt
  proceeding ancillary to the appeal of A. G.  The subject of this proceeding is Luis I. Cuellar, appellant’s
  attorney.
                        Appellant filed her
  notice of appeal on July 16, 2012, and her brief was due September 4, 2012.  On September 7, 2012, we ordered counsel to
  file appellant’s brief no later than September 24, 2012.  To date, appellant’s brief has not been
  filed. 
                        Therefore, it is hereby
  ordered that Luis I. Cuellar
  shall appear in person before this Court on October 19, 2012, at 1:30
  p.m., in the Third Court of Appeals courtroom, located on the first floor
  of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis
  County, Texas, to show cause why he should not be held in contempt and have
  sanctions imposed for his failure to obey our September 7, 2012, order.  This order to show cause will be withdrawn
  and Cuellar will be relieved
  of his obligation to appear before this Court as ordered above if the Clerk
  of this Court receives appellant’s brief before October 19, 2012.
It is ordered on October 4, 2012.
 
Before Chief
  Justice Jones and Justices Puryear and Henson